Citation Nr: 1026154	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-17 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
progressive demyelinating peripheral neuropathy (claimed as 
Guillain-Barre syndrome), to include secondary to service 
connected hysterectomy.

2.	Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to Guillain-Barre 
syndrome.

3.	Entitlement to service connection for naval removal, to 
include as secondary to service connected hysterectomy.

4.	Entitlement to service connection for depression, to 
include as secondary to Guillain-Barre syndrome and service 
connected hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to June 1998.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2007 on the issue of whether 
new and material evidence has been received to reopen a claim of 
entitlement to service connection of Guillain-Barre syndrome and 
a February 2009 Decision Review Officer Decision on the issues of 
service connection for diabetes, naval removal, and depression, 
all by the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO). 

In September 2009, the Veteran provided testimony at a video 
conference hearing held before the undersigned Acting Veterans 
Law Judge.  A transcript of this hearing has been incorporated 
into the claims file.

The request to reopen a claim of entitlement to service 
connection for Guillain-Barre syndrome is being granted herein, 
and the merits of the claim are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The issues of entitlement to service connection for diabetes 
mellitus, type II, naval removal, and depression are also 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC.

FINDINGS OF FACT

1.	A claim of service connection for progressive demyelinating 
peripheral neuropathy, also claimed as Guillain-Barre 
syndrome, was previously denied by the RO in February 2004.

2.	Evidence received since February 2004 relates to unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim for service 
connection for progressive demyelinating peripheral 
neuropathy, also claimed as Guillain-Barre syndrome.


CONCLUSION OF LAW

1.	The February 2004 RO decision that denied service connection 
for progressive demyelinating peripheral neuropathy, also 
claimed as Guillain-Barre syndrome, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.	New and material evidence sufficient to reopen the claim of 
service connection for progressive demyelinating peripheral 
neuropathy, also claimed as Guillain-Barre syndrome has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2007, the agency of original jurisdiction (AOJ) sent a 
letter to the Veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the request to 
reopen and the underlying claim for service connection.  The 
letter sufficiently provided the Veteran with notice on what 
specific evidence was needed for the claim to be reopened to meet 
the notice requirements set out in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  However, in light of the favorable outcome of 
this appeal with respect to the issue of whether new and material 
evidence has been submitted to reopen the claim (reopening of the 
claim by the Board), any perceived lack of notice or development 
is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

A February 2004 decision denying service connection for Guillain-
Barre syndrome is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a). New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
and be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The February 2004 RO decision denied service connection for 
Guillain-Barre syndrome on the absence of evidence of this 
condition during service and during the presumptive period after 
service.  The Veteran now claims that her current condition is a 
secondary to her service connected hysterectomy.  The Veteran was 
diagnosed with Guillain-Barre syndrome in 2003.

The Veteran testified at the September 2009 Board hearing that 
the onset of her  symptoms of progressive demyelinating 
peripheral neuropathy began after her hysterectomy, and her 
general overall health significantly declined after her 
hysterectomy.  The Veteran is competent to comment on her 
symptoms, but not the cause.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, since the Veteran is competent to state when her 
symptoms began, further development is necessary.

This evidence is new and material, in that it was previously not 
considered in the prior decision, it relates to an unestablished 
fact necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.


ORDER

New and material evidence has been received; the claim of service 
connection for progressive demyelinating peripheral neuropathy, 
also claimed as Guillain-Barre syndrome, is reopened and, to that 
extent only, the appeal is granted.


REMAND

During the September 2009 hearing, the Veteran indicated that she 
is receiving Social Security Administration disability benefits 
based upon the disability currently at issue.  It appears that 
the medical evidence that the Social Security Administration 
reviewed in rendering its decision to award disability benefits 
may not have been obtained.  The VA's duty to assist also 
includes obtaining relevant records in the custody of a Federal 
department, such as the Social Security Administration.  38 
C.F.R. § 3.159(c)(2).  Accordingly, the Board finds that the 
Veteran's Social Security Administration records must be obtained 
and associated with the claims file for review. 

As noted above, the medical evidence currently of record leaves 
considerable doubt as to the exact nature and etiology of the 
Veteran's Guillain-Barre syndrome, and there is insufficient 
competent medical evidence of record to make a decision on the 
claim.  For these reasons, the Board finds that another VA 
examination and medical opinion is required to determine the 
nature and etiology of her Guillain-Barre syndrome.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Further, the VA medical 
examination should include an opinion as to whether any Guillain-
Barre syndrome found on examination was either the caused by or 
is chronically aggravated by the service-connected hysterectomy.

On the issue of service connection for diabetes mellitus, type 
II, secondary to Guillain-Barre syndrome, the Board finds 
additional development is necessary.  At the September 2009 Board 
hearing the Veteran claimed her diabetes resulted from 
medication, Prednisone, she was prescribed for treating her 
Guillain-Barre syndrome.  According to recent VA treatment 
records, it was reported that the Veteran had Prednisone induced 
diabetes mellitus.  Given this assessment, the Board finds the 
adjudication of the diabetes mellitus, type II, is inextricably 
intertwined with the determination on whether Guillain-Barre 
syndrome is service-connected.  Therefore, the Board will hold 
this issue in abeyance until development of the service 
connection of Guillain-Barre syndrome claim has been completed.  
See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991). 

The Veteran testified that she has developed depression as a 
result of her health problems including Guillain-Barre syndrome 
and service connected hysterectomy.  Recent VA treatment records 
indicate the Veteran is being treated for depression with 
prescription medication, Citalopram.  Therefore, the issue of 
entitlement to service connection for depression is similarly 
intertwined with the issues of entitlement to service connection 
for Guillain-Barre.  The Board will hold the Veteran's claim for 
depression in abeyance until all outstanding records have been 
obtained and the issue of service connection for Guillain-Barre 
syndrome has been adjudicated.  However, the Veteran should be 
afforded a VA examination after the adjudication of service 
connection for Guillian-Barre syndrome to determined whether her 
depression is etiologically related to her service connected 
hysterectomy and/or Guillian-Barre syndrome (if it is determined 
to be service connected). 

Finally, the Veteran claims service connection for naval removal, 
secondary to service connected hysterectomy.  She testified that 
following her hysterectomy, she noticed she was bleeding often 
and her naval was not healing.  She stated her doctor told her it 
was a hernia and had to remove it.  As a result, the Veteran 
stated she was left with a scar but is not being treated for the 
naval "because [she does not] have a naval anymore."  In June 
2001, the Veteran underwent a total abdominal hysterectomy and 
left salpingo-oophorectomy where it was noted her postoperative 
course was unremarkable and that she was "doing extremely 
well."  The Veteran was afforded a VA examination in September 
2001 where it was reported an "[a]bdominal exam reveal[ed] a 
midline well-healed surgical incision."  However, based on the 
Veteran's testimony this issue too must be remanded for 
additional development given her service connection for 
hysterectomy and claimed presence of a scar.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on her part is required.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall obtain and associate with 
the claims file any decision of the Social 
Security Administration regarding the 
Veteran's claim for disability benefits and 
the medical records used in making that 
decision.  If these records are unavailable 
after an exhaustive search, it must be so 
noted in the claims file.

2.	The RO/AMC request that the Veteran identify 
the names, addresses, and dates of treatment 
for all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records for nonservice 
connected disabilities that has not been 
associated with the claims file.  After 
obtaining the necessary authorization, the 
identified treatment records should be 
obtained and associated with the claims 
file.

3.	Once all outstanding records (specifically, 
the SSA disability records), if any, have 
been obtained and associated with the claims 
file, the RO/AMC shall schedule the Veteran 
for a VA examination with an appropriate 
specialist to determine the etiology of her 
Guillian-Barre syndrome.  Namely, the VA 
examiner is asked to opine whether it is at 
least as likely or not that her Guillian-
Barre syndrome is related to her period of 
active service, and whether such disability 
was either (a) caused by or (b) is 
aggravated by a service-connected 
disability, to include her service connected 
hysterectomy. 

All testing deemed necessary by the examiner 
should be performed and the results reported 
in detail.  A complete copy of this decision 
and claims file must be available for review 
by the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any opinions 
expressed must be accompanied by a 
complete rationale.

4.	Once all outstanding records (specifically, 
the SSA disability records), if any, have 
been obtained and associated with the claims 
file, the RO/AMC shall schedule the Veteran 
for a VA examination with an appropriate 
specialist to report current findings, 
including the presence of scars and severity 
of her claimed naval removal.  The VA 
examiner is asked to state whether it is at 
least as likely or not that a disability 
manifested by naval removal was either (a) 
caused by or (b) is aggravated by her 
service-connected hysterectomy.  

All testing deemed necessary by the examiner 
should be performed and the results reported 
in detail.  A complete copy of this decision 
and claims file must be available for review 
by the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any opinions 
expressed must be accompanied by a 
complete rationale.

5.	The RO/AMC shall schedule the Veteran for a 
VA mental health examination to determine 
the nature and etiology of her asserted 
depression. The VA examiner is asked to 
state whether it is at least as likely or 
not that the disorder  is manifested as a 
result of her period of active service, and 
whether such disorder was either (a) caused 
by or (b) is aggravated by any service 
connected disability, to include the 
service-connected hysterectomy (and 
Guillain-Barre syndrome, if, and only if, 
such disability is found to be service 
connected).

All testing deemed necessary by the examiner 
should be performed and the results reported 
in detail.  A complete copy of this decision 
and claims file must be available for review 
by the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any opinions 
expressed must be accompanied by a 
complete rationale.

6.	The RO/AMC shall schedule the Veteran for a 
VA examination to determine the etiology of 
her diabetes mellitus, type II.  The VA 
examiner is asked to state whether it is at 
least as likely or not that the disorder is 
manifested as a result of her period of 
active service , and whether such disability 
was either (a) caused by or (b) is 
aggravated by any service connected 
disability, to include the service-connected 
hysterectomy (and Guillain-Barre syndrome 
[and any treatment for such disability], if, 
and only if, such disability is found to be 
service connected).
 
All testing deemed necessary by the examiner 
should be performed and the results reported 
in detail.  A complete copy of this decision 
and claims file must be available for review 
by the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any opinions 
expressed must be accompanied by a 
complete rationale.

7.	The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

8.	Thereafter, the RO/AMC should readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


